Citation Nr: 9925510	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic blepharitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1984.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased rating for chronic 
blepharitis in December 1995, and the veteran appealed.  The 
Board of Veterans' Appeals (Board) remanded the claim to the 
RO for further development in November 1997, and that 
development has now been completed and the claim is ready for 
a final Board decision.  

In the Introduction section of the November 1997 remand, the 
Board referred other matters to the RO for development.  
Those matters were service connection for an eye disability 
secondary to exposure to chemicals, a total rating based upon 
individual unemployability due to service-connected 
disabilities, and extraschedular consideration for the 
service-connected chronic blepharitis.   The record does not 
reflect that there has been development of these matters as 
indicated.  These matters are therefore again referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's service connected blepharitis is shown to 
produce no more than occasional crusting of the eyelashes.


CONCLUSION OF LAW

The schedular criteria for disability rating in excess of 10 
percent rating for chronic blepharitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.84a, 
Diagnostic Code 6018 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected blepharitis, which is currently evaluated 
as 10 percent disabling.  In the interest of clarity, the 
Board will briefly describe the factual background of this 
case; review the law, VA regulations and other authority 
which may be relevant to this claim; and then proceed to 
analyze the claim and render a decision.

Factual background

Consideration of the whole recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection was granted for blepharitis in December 
1985, after evidence showed in-service eyelid swelling, VA 
treatment for allergic blepharitis in March 1984, and a VA 
diagnosis of chronic bilateral blepharitis in June 1984.

On VA ophthalmology evaluation in September 1995, the veteran 
complained of severe eye pain.  Clinically, there was no 
blepharitis found.  The veteran did poorly on a visual 
examination.  The ophthalmologist assessed non-organic visual 
loss and stated that the veteran was probably malingering.

An October 1995 billing record from K.D., D.O., an 
optometrist, indicates that the billing diagnoses were 
blepharitis; blepharospasm; eye pain; blindness in one eye; 
and a chorioretinal scar.  

A November 1995 treatment record from Dr. D. indicates that 
the veteran's test results were consistent with blindness in 
his right eye, with no light perception, and with 20/400 
visual acuity in his left eye.  In addition to other clinical 
findings, crusted matter was found on the veteran's 
eyelashes.  The assessments were presumed toxoplasmosis; 
blepharitis; and decreased visual acuity.  It was felt that 
the veteran may have been malingering, as previously he had 
been very animated, whereas now he was exhibiting difficulty 
with walking.

A November 1995 statement from Dr. D. indicates that the 
veteran was blind in his right eye and had visual acuity 
corrected to 20/200 in his left eye.

On VA ophthalmology examination in July 1998, in response to 
the Board's November 1997 remand, the veteran reported having 
sharp pains around his eyes in the past, but he seemed to be 
perfectly comfortable that day, according to the 
ophthalmologist.  He reported having had his blepharitis 
treated with steroids in the past.  He had not ever worn 
eyeglasses and had no eyeglasses presently.  He was not 
particularly cooperative on examination.  

Clinically, the veteran's test results were consistent with 
his right eye having no near vision, and he acknowledged 
barely any right eye far light perception.  Left eye near 
vision tested as blind, and far vision tested at 20/70 with 
urging.  The veteran did not cooperate for any type of visual 
field testing, and he kept both eyes closed constantly.  
However, when he came into the darkened examining room, he 
managed to find the chair and to step up on the step and to 
sit down without difficulty, even though his wife was holding 
his arm.  External examination revealed fairly normal 
conjunctiva and eyelids without blepharitis.  

The diagnoses were toxoplasmosis scar of the right retina; 
history of chronic blepharitis which was now quiescent; and 
probable malingering.  The examiner noted that the 
examination had been conducted pursuant to a Board remand, 
that the claims folder had been reviewed, and that an opinion 
had been requested concerning the current activity status of 
conjunctivitis and blepharitis.  To this end, the examiner 
reiterated that neither conjunctivitis nor blepharitis was 
currently active and that they did not seem to have caused 
the veteran's decreased vision.  The examiner also 
reiterated, to this end, that the veteran did not show any 
real reason for having decreased vision.


Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Part of the job of the rating specialist is to 
reconcile the various reports into a consistent picture so 
that the rating assigned may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition, such as blepharitis, is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  
38 C.F.R. § 4.20.  The veteran's service-connected 
blepharitis has been rated by analogy to other chronic 
conjunctivitis under 38 C.F.R. § 4.84a, Diagnostic Code 6018.  
Other chronic conjunctivitis is rated as 10 percent disabling 
when it is active, with objective symptoms.  
38 C.F.R. § 4.84a, Diagnostic Code 6018.  

Chronic trachomatous conjunctivitis is rated as 
noncompensable when it is healed and there are no residuals.  
It is rated as at least 30 percent disabling due to 
impairment of visual acuity when its pathology is active.  
38 C.F.R. § 4.84a, Diagnostic Code 6017 (1998).

Various diagnostic codes under 38 C.F.R. § 4.84a cover loss 
of central visual acuity, including blindness.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board finds initially that the veteran's claim for an 
increased disability rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, it finds that the 
claim is not inherently implausible.  See generally Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (veteran's 
contention of an increase in disability severity renders 
claim well grounded).  The Board also finds that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of facts pertinent to the claim.  It is noted 
that the Board remanded this issue in November 1997 so that 
additional relevant medical evidence, including an 
examination of the veteran's eyes by a specialist in 
ophthalmology, could be obtained.  This has been 
accomplished.

The veteran appears to feel that his service-connected 
blepharitis is causing visual impairment, as reflected by his 
December 1998 reply to the supplemental statement of the 
case.  He also appears to believe, as reflected by his 
response at that time, that a November 1995 medical record 
from Dr D., an optometrist, warrants an increased rating by 
supporting the above contention.

The medical evidence shows that there was some crusting on 
the veteran's eyelashes on optometry evaluation by Dr. D. in 
October 1995, and that blepharitis was assessed at that time.  
The other objective clinical evidence of record, including 
the report of the July 1998 eye examination, shows no 
blepharitis.

The veteran's service-connected blepharitis is currently 
evaluated as being 10 percent disabling, which is the highest 
rating available under 38 C.F.R. § 4.84a, Diagnostic Code 
6018.  

The Board has given consideration to evaluating the 
appellant's service-connected disability under a different 
Diagnostic Code.  The Board notes that the assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and the demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board finds that rating by analogy to 
Diagnostic Code 6018, other chronic conjunctivitis, is the 
most appropriate action for the service-connected chronic 
blepharitis.  With respect to 38 C.F.R. § 4.84a, Diagnostic 
Code 6017, chronic trachomatous conjunctivitis, the Board 
denied service connection for viral conjunctivitis in June 
1990, declined reconsideration of its June 1990 decision in 
January 1994, and any appeal as to that decision was 
dismissed by the Court in January 1994.  Moreover, the 
veteran did not appeal the RO's August 1995 determination 
that new and material evidence had not been received to 
reopen the claim for service connection for viral 
conjunctivitis.

The medical evidence indicates that the veteran's visual 
acuity is not affected by the blepharitis.  As described 
above, the July 1998 indicated that the veteran's decreased 
vision was not caused by blepharitis.  Accordingly, rating 
the blepharitis under any of the Diagnostic Codes pertaining 
to loss of visual acuity is not appropriate.

The Board notes that the veteran feels that he has visual 
impairment due to his service-connected blepharitis.  His 
opinion on this matter, however, is of no probative value, as 
he is not a health-care professional, and as such, he lacks 
the necessary medical expertise to attribute physical 
impairment to a particular disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board further notes that the veteran appears to believe 
that Dr. D.'s November 1995 treatment record warrants an 
increased rating for his service-connected blepharitis.  The 
Board does not agree, however.  While Dr. D. diagnosed 
decreased visual acuity, he diagnosed it separately from the 
blepharitis, and there is no indication that he associated 
the decreased visual acuity with blepharitis.  In short there 
is no competent medical evidence of record which ascribes the 
reported decreased visual acuity to the service-connected 
blepharitis.

Additional matters

Under Diagnostic Code 6018, a 10 percent evaluation is the 
maximum schedular rating for other chronic conjunctivitis.  
The matter of an extraschedular evaluation greater than 10 
percent for chronic blepharitis has been referred in the 
Introduction section above to the RO for its consideration in 
the first instance, pursuant to Floyd v. Brown, 9 Vet. App. 
88 (1996), because, per Floyd, the Board may not consider the 
matter of an extraschedular rating in the first instance. 

The Board's observes that at various times the veteran has 
filed claims for service connection for other eye 
disabilities.  Service connection is in effect for excision 
of a pyogenic granuloma of the right eyelid; the November 
1997 Board decision denied an increased (compensable) rating 
for that disability.  The Board denied service connection for 
viral conjunctivitis in June 1990, and an appeal as to that 
decision was dismissed by the United States Court of Appeals 
for Veterans Claims (Court) in January 1994.  Moreover, the 
veteran did not appeal the RO's August 1995 determination 
that new and material evidence had not been received to 
reopen the claim for service connection for viral 
conjunctivitis.  Service connection has also been denied for 
refractive error.  Moreover, as noted in the Introduction, 
the veteran has also filed a claim for service connection for 
an eye disability claimed as secondary to exposure to 
chemicals.  By this decision, the Board intimates no opinion 
whatsoever as to any of these other issues, past and present.


ORDER

Entitlement to a schedular disability rating in excess of 10 
percent for chronic blepharitis is denied.




		
	Barry F. Bohan
Member, Board of Veterans' Appeals

 

